Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 16, 2020

                                    No. 04-20-00125-CV

                                  PAY AND SAVE, INC.,
                                       Appellant

                                              v.

                                      Roel CANALES,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-371
                        Honorable Baldemar Garza, Judge Presiding


                                       ORDER
       Extension of time to file reporter's record is hereby NOTED. Time is extended until May
15, 2020.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court